Citation Nr: 0510822	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for loss of light perception 
in the right eye, based on additional disability due to 
hospitalization and treatment at a Department of Veterans 
Affairs (VA) medical facility in February 2000.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claim of 
entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of light perception in the right 
eye based on additional disability due to treatment at a VA 
hospital in February 2000.  The veteran perfected a timely 
appeal of this determination to the Board.  

In January 2005, the veteran submitted additional pertinent 
evidence directly to the Board, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran underwent cataract surgery in his right eye 
at a VA medical facility in February 2000.

2.  The veteran's current loss of light perception in his 
right eye was not a reasonably foreseeable consequence of the 
February 2000 surgery; additionally, this complication 
resulted from VA carelessness and/or negligence at the time 
the February 2000 surgery was performed at the VA medical 
facility.


CONCLUSION OF LAW

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of right eye light perception as a result of 
medical treatment by VA are warranted.  38 U.S.C.A. §§ 1151, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that 
given the favorable action taken below, no further assistance 
is required.

Background and Analysis

In July 2000, the veteran filed this claim seeking VA 
compensation, pursuant to 38 U.S.C.A. § 1151, for total loss 
of right eye vision due to February 2000 VA right eye 
cataract surgery.  In support, he essentially argues that, 
due to the surgery, he now has a complete loss of his right 
eye vision, a consequence that was not reasonably 
foreseeable, and which was due to fault on the part of VA.  
In this regard, he specifically maintains that loss of vision 
was not one of the risks of which he was advised of prior to 
agreeing to undergo the procedure, and that he contracted the 
endophthalmitis due to the February 2000 VA surgeon's 
improper suturing of his right eye.

The February 2000 VA operative report reflects that the 
veteran underwent surgery to remove cataracts and insert a 
lens in his right eye.  Although there in no consent form of 
record, according to the operative report, the veteran was 
advised of the risks and benefits of cataract extraction, 
including the risks of decreased vision, bleeding and 
infection.

In a June 2000 report, the VA surgeon who conducted the 
February 2000 VA right eye cataract surgery noted that the 
veteran had undergone "routine cataract extraction" in his 
right eye in February 2000.  He reported that the procedure 
went smoothly and the veteran "looked wonderful" on the 
first post-operative day.  He added, however, that 
approximately five days following the surgery, the veteran 
developed severe pain and almost complete loss of vision in 
the operative eye and that an examination revealed that he 
had post-operative endophthalmitis, which he explained was an 
eye infection.  

The physician indicated that endophthalmitis is a rare 
complication of the cataract surgery, pointing out that it 
occurred in only 1 of 2,500 surgeries.  He stated that it 
could develop anytime between the first post-operative day 
and several months following the surgery.  The examiner 
reported, however, that when it happened "so soon after the 
surgery," as in the veteran's case, the infection is due to 
an aggressive microbe; he identified the strep bacteria in 
the veteran's case as the cause of his endophthalmitis.  

The physician stated that the veteran had "excellent 
hygiene" and that all other cases performed that day had 
"wonderful outcomes.  He added that the veteran was found to 
have a loose suture following the surgery, but noted that 
that was rarely a cause of endophthalmitis.  The examiner 
indicated that the veteran thereafter underwent an aggressive 
therapy consisting of multiple antibiotic injections within 
the eye and two separate retina surgeries.  Unfortunately, he 
reported that the veteran's right eye vision could not be 
saved, but that his right eye pain had diminished.  

The surgeon further stated that the veteran was left with a 
chronically inflamed, scarred right eye and that, if the pain 
continued to persist, another right eye surgery would be 
necessary in which the right eye was removed an a prosthesis 
inserted in its place.  Finally, he commented that "despite 
this tragic outcome," the veteran had done a great job of 
keeping his spirits up and complying with the recommended 
medical regimen.

In December 2000, the veteran was afforded a formal VA eye 
examination.  The physician observed that the veteran had 
undergone VA eye surgery in February 2000, and that the post-
operative course was uneventful until five days following the 
procedure when the veteran developed endophthalmitis.  The 
veteran thereafter had a vitrectomy and endometriosis-laser 
procedure in March 2000.

The examiner noted that the veteran currently had no vision, 
including no light perception, in his right eye.  In 
addition, the veteran reported having sporadic, sharp, 
shooting right eye pain, which he treated with Ibuprofen.  
Following his examination of the veteran, the physician 
commented that the veteran had a complete loss of vision in 
his right eye that would not return and which resulted as a 
complication of the cataract surgery.  He added, "No 
specific cause can be determined from the medical record and 
it is a known complication of cataract surgery."  The 
examiner diagnosed the veteran as having irreparable retinal 
detachment and recommended that he receive follow-up VA care 
at the ophthalmology clinic.

Treatise evidence submitted by the veteran in support of this 
claim indicates that endophthalmitis can be prevented 
following cataract surgery if the operating room is 
sterilized.  This evidence also states that the onset of 
bacterial endophthalmitis is generally during the first and 
fourth post-operative days, and that the cause of the 
endophthalmitis is usually due to contamination in the 
operating room at the time of the surgery.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Here, it is clear that the veteran has additional disability, 
i.e., loss of light perception in the right eye, which is due 
to the February 2000 right eye surgery.  Further, there is no 
indication that the additional disability is in any way 
attributable to willful misconduct on the part of the 
veteran.  Thus, the Board must determine whether the 
additional disability, i.e., loss of light perception in the 
right eye, was due to either VA carelessness, negligence, 
lack of proper skill, error in judgment, etc., or 
alternatively, whether it was a consequence that was not 
reasonably foreseeable.  Id.

The veteran underwent surgery to treat his right eye 
cataracts and ended up with complete loss of right eye vision 
and light perception.  Although the December 2000 VA examiner 
stated loss of light perception in the right eye was a known 
complication of cataract surgery, the surgeon who performed 
the procedure, and presumably is more conversant with the 
risks of the operation, described it as "rare," explaining 
that it occurred in only 1 of 2,500 cases.  As such, 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the complication was not reasonably 
foreseeable.  In any event, given the medical evidence 
indicating that the endophthalmitis likely developed due to 
bacteria in the operating room, the Board finds that VA 
careless and/or negligence was a proximate cause of the 
veteran contracting endophthalmitis, which resulted in his 
loss of light perception in the right eye.  In light of the 
foregoing, the Board concludes that the evidence supports his 
claim for VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of light perception in the right 
eye.  


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for loss of light perception in the right eye are 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


